                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

ERIC TATE,                                      *

Petitioner,                                     *

v.                                              *              Civil Action No. PX-20-2273

STATE OF MARYLAND,                              *

Respondent.                                     *

                                 MEMORANDUM OPINION

        Eric Tate’s pro se Petition for a Writ of Habeas Corpus, brought pursuant to 28 U.S.C. §

2254, collaterally attacks his 2007 murder convictions. ECF Nos. 1 & 3. Respondent has filed a

limited Answer arguing that the Petition should be dismissed as untimely. ECF No. 11. The Court

has reviewed the pleadings and finds no need for an evidentiary hearing. See Rule 8(a), Rules

Governing Section 2254 Cases in the United States District Courts; Loc. R. 105.6. For the reasons

stated below, the Petition must be dismissed as time-barred.

I.      Background

        On May 22, 2007, Tate pleaded guilty in Baltimore City Circuit Court to two counts of

first-degree murder. ECF No. 11 at 3-4; ECF No. 11-1 at 5, 16 & 25. On July 24, 2007, the Circuit

Court sentenced Tate to two concurrent life-imprisonment terms, suspending all but 50 years. ECF

No. 11 at 4; ECF No. 11-1 at 6, 16. The Court did not impose any term of probation. ECF No. 11

at 5.

        The omission of probation prompted a resentencing. Id. On March 18, 2013, the Circuit

Court re-imposed the identical prison terms -- two concurrent life sentences, with all but 50 years

suspended -- but added a five-years’ probation to follow. ECF No. 11-1 at 7, 17-18 & 25. Tate

did not seek leave to appeal this sentence. See id. at 7, 18; Md. Rule 8-204(b) (stating an
application for leave to appeal must be filed within 30 days of the entry of the judgement from

which the appeal is sought); MD. CODE ANN., CTS. & JUD. PROC. § 12-302(e)(2) (West 2014).

However, on April 8, 2013, Tate did file a motion to modify his sentence. ECF No. 11-1 at 7, 18

& 24. That motion was denied on June 4, 2013. Id. at 16, 22 & 28.

        More than five years later, on October 25, 2018, Tate sought state post-conviction relief on

several grounds. Id. at 8, 18 & 29. The post-conviction court denied Tate’s claims except for one:

that defense counsel had provided ineffective assistance in failing to seek review of Tate’s sentence

by a three-judge panel. Id. at 46-49. 1 As relief, the post-conviction court granted Tate permission

to file an application for a three-judge panel review out of time. Id. at 48-49. Tate filed the

application for the review on August 23, 2019, which was denied October 4, 2019. Id. at 11, 21-

22.

        On July 26, 2020, Tate filed his Petition in this Court. ECF No. 1. In it, Tate alleges that

his trial counsel had provided ineffective assistance in connection with his guilty plea and

sentencing. ECF No. 3 at 6. Tate also argues that he should have received a sentencing reduction

to account for the five-years’ probation added during resentencing because the probationary term

was not part of his original plea. ECF No. 1 at 4.

II.     Discussion

        A petition for a writ of habeas corpus may be granted for violations of the Constitution or

laws of the United States. See 28 U.S.C. § 2254(a). A one-year limitations period applies to the

petition and runs from the latest of -


                 (A) the date on which the judgment became final by the conclusion
                 of direct review or the expiration of the time for seeking such
                 review;

1
 Tate sought leave to appeal the post-conviction decision, which was denied on September 17, 2020. ECF No. 11-1
at 11, No. 22 & No. 50-74.

                                                      2
               (B) the date on which the impediment to filing an application created
               by State action in violation of the Constitution or laws of the United
               States is removed, if the applicant was prevented from filing by such
               State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively applicable
               to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

28 U.S.C. § 2244(d)(l). The one-year period may be tolled during the pendency of a state post-

conviction petition properly filed within this limitations period. See id. § 2244(d)(2).

       Respondent argues that Tate’s judgment of conviction became final on April 17, 2013,

when the time for filing an application for leave to appeal his resentencing expired. ECF No. 11

at 10; see Md. Rule 8-204(b)(2)(A)); MD. CODE ANN., CTS. & JUD. PROC. § 12-302(e)(2); see also

Woodfolk v. Maynard, 857 F.3d 531, 542 (4th Cir. 2017) (noting the limitations period runs from

the date of resentencing). Accordingly, say Respondents, Tate’s time for filing a federal petition

expired on April 17, 2014. ECF No. 11 at 10; see 28 U.S.C. § 2244(d)(1)(A).

       The Respondents are largely, but not completely, correct in this calculation. Nine days

before Tate’s conviction became final on April 17, 2013, Tate moved for reconsideration of

sentence. ECF No. 11-1 at 7, 18 & 25. The pendency of that reconsideration motion tolled the

limitations period applicable here until the reconsideration motion was decided, extending

limitations by 48 days. See id. at 7, 18. After that time, no other motions were pending in state

court. Thus, the limitations period to file his Petition expired on June 4, 2014.

       Moreover, Tate’s petition for post-conviction relief filed some four years later (October

25, 2018) does not alter the expiration of the limitations period. Section 2244(d)(1)(A) provides

                                                 3
that the one-year limitations period begins on “the date on which the judgment became final by

the conclusion of direct review or the expiration of the time for seeking such review.” See also

Grant v. Warden, No. JKB-20-2447, 2021 WL 2117160, at *3 (D. Md. May 25, 2021) (citing

Webster v. Moore, 199 F.3d 1256, 1259 (11th Cir. 2000) (holding “[a] state-court petition … that

is filed following the expiration of the limitations period cannot toll that period because there is no

period remaining to be tolled”)). Limitations does not run anew where a petitioner pursues post-

conviction relief after the one-year period has expired and the proceeding does not constitute direct

review. See generally Frasch v. Peguese, 414 F. 3d 518, 521-22 (4th Cir. 2005) (for those in

Maryland who plead guilty, state law determines what constitutes “direct review” for purposes of

§ 2244(d)(1)(A) one-year limitations period); see also Johnson v. Lyons, No. JKB-16-436, 2016

WL 3027537, at *2 (D. Md. May 27, 2016) (although timely filed motion for review by three-

judge panel may toll the limitations period on a federal petition, its adjudication does not provide

for statutory tolling for an additional 90-day period because “[s]uch motions involve a request for

leniency,” and not “cognizable federal claims”); Smith v. Gelsinger, No. PWG-19-1669, 2020 WL

5074400, at *1, *3 (D. Md. Aug. 26, 2020) (28 U.S.C. § 2254 petition time-barred because belated

filing of state court application for review by three-judge panel was filed after federal limitations

period had expired). In short, the relief that Tate obtained by his 2018 post-conviction motion

does not render this Petition timely.

       Alternatively, Tate argues that the limitations period should be subject to equitable tolling

because his counsel waited for years to seek state post-conviction relief. ECF No. 1 at 2; ECF No.

3 at 6; see also ECF No. 3-2 at 1. Equitable tolling applies where a petitioner demonstrates that

extraordinary circumstances beyond his control prevented him from filing his petition on time.

Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003) (en banc). A petitioner must also show that he



                                                  4
pursued his rights diligently, but nonetheless “some extraordinary circumstance stood in his way

and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (internal quotation

marks omitted) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). A rarely invoked

exception to the one-year limitations period, equitable tolling is reserved for those instances in

which “it would be unconscionable to enforce the limitation period against the party and gross

injustice would result.” Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000).

       The Court credits that Tate’s attorney delayed filing his state post-conviction motion. But

attorney delay alone does not amount to “extraordinary” circumstances sufficient to support

equitable tolling as to the federal petition. See Grant, 2021 WL 2117160, at *4 (citing Taliani v.

Chrans, 189 F.3d 597, 598 (7th Cir. 1999) (“lawyer’s mistake is not a valid basis for equitable

tolling”); Sandvik v. United States, 177 F.3d 1269, 1272 (11th Cir. 1999) (lawyer’s decision to

mail petition by ordinary mail, instead of expedited delivery, was not ground for equitable tolling)).

“[A] mistake by a party’s counsel in interpreting a statute of limitations does not present the

extraordinary circumstance beyond the party’s control where equity should step in to give the party

the benefit of his erroneous understanding.” Harris, 209 F.3d at 331.

       Alternatively, even if the attorney’s failure to file the post-conviction motion could be

construed as “extraordinary circumstances,” Tate has made no showing that he otherwise acted

with diligence. Although Tate made some effort to secure his post-conviction petition in 2012 and

again in 2016, ECF No. 3-2 at 1-2, he does not explain why years went by without any further

action on that motion or on the federal Petition. The Court cannot find that Tate acted with

“reasonable diligence,” and so equitable tolling does not apply. Holland, 560 U.S. at 653.

Because the Petition is time-barred, it must be dismissed.




                                                  5
III.   Certificate of Appealability

       When a district court dismisses a habeas petition, a Certificate of Appealability may issue

“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When a petition is denied on procedural grounds, the petitioner meets the

standard by showing that reasonable jurists “would find it debatable whether the petition states a

valid claim of the denial of a constitutional right” and “whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Because Tate fails to satisfy

this standard, the Court declines to issue a Certificate of Appealability. Tate may still request that

the United States Court of Appeals for the Fourth Circuit issue such a certificate. See Lyons v.

Lee, 316 F.3d 528, 532 (4th Cir. 2003).

IV.    Conclusion

       For the foregoing reasons, the Petition is DISMISSED as time-barred. The Court declines

to issue a Certificate of Appealability. A separate Order shall issue.



       7/9/21                                                 /S/
Date                                           Paula Xinis
                                               United States District Judge




                                                  6
